DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one overlapping tip” (claim 11 line 6), “wherein the first plate unit has a first thickness and the second plate unit has a second thickness, the second thickness being greater than the first thickness” (claim 13 lines 1-3), “wherein the first plate unit has a first thickness and the second plate unit has a second thickness, the second thickness being twice that of the first thickness” (see claim 14 lines 1-3), “wherein the first chain link has a plate assembly including six or fewer of the first plate unit or ten or more of the first plate unit” (claim 17 lines 1-2), “wherein a length of each plate in the first, second, and third chain links is different and arranged in a non-uniformly distributed manner in the running direction of the plate link chain” (claim 18 lines 1-3), “wherein the first, second, and third chain links each include at least two plates of different lengths” (claim 19 lines 1-2), “wherein the triplet formed from the first, second, and third chain links includes two chain links with longer plates” (see claim 20 lines 1-2), “wherein the first, second, and third chain links are of varying widths and can be formed in a modular fashion” (see claim 23 lines 1-2), and “wherein the first plate unit includes an individual plate having a first thickness and the second plate unit includes two plates resting against one another in parallel having a second thickness, wherein the second thickness of the second plate unit is greater than the first thickness of the first plate unit” (claim 26 lines 1-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, this claim the following:

“wherein the first, second, and third chain links form a triplet and have different plate assemblies comprised of a first plate unit or a second plate unit, each of the chain links having at least one plate positioned transversely to a running direction of the plate link chain and are repeated in the running direction of the plate link chain.”, see lines 7-10.

This limitation renders the claim indefinite for the following reason(s):



Second, the limitation renders the claim indefinite because the limitation is unclear as to whether or not the first plate unit or second plate unit are a part of the first chain link, second chain link, and/or third chain link.  As the limitation is unclear as to which of the first chain link, second chain link, or third chain link comprise the first plate unit or second plate unit, the scope of the claim is unclear.  Are the first plate unit or second plate unit a part of the first chain link?  Are the first plate unit or second plate unit a part of the second chain link?  Are the first plate unit or second plate unit a part of the third chain link?  For this office action, the first plate unit will be considered one of the first chain link, the second chain link, or the third chain link.  Further, for this office action, the second plate unit will be considered the other of the first chain link, the second chain link, or the third chain link.

Regarding claim 12, this claim the following:

“wherein the first plate unit is comprised of an individual plate and the second plate unit is comprised of two plates.”, see lines 1-2.

This limitation renders the claim indefinite because the limitation is unclear as to whether or not the “an individual plate” is one of the first chain link, the second chain link, or the third chain link.  For this office action, the “an individual plate” will be considered one of the first chain link, the second chain link, or the third chain link.  



Regarding claim 15, this claim the following:

“wherein the first chain link has a plate assembly including only the first plate unit;

the second chain link has a plate assembly including only the first plate unit; and

the third chain link has a plate assembly including only the second plate unit.”, see lines 1-4.

First, this limitation renders the claim indefinite because the limitation is unclear as to how the first chain link has a plate assembly.  How can a first chain link (which comprises one part considered the first chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the first chain link.

Second, this limitation renders the claim indefinite because the scope of the limitation of “a plate assembly including only the first plate unit” (line 2) is unclear.  Is the limitation’s use of “only” attempting to specify that a plate assembly includes the first plate unit?  Or is the limitation’s use of “only” attempting to claim that the plate assembly –consists of- the first plate unit.  For this office action, the limitation of “a plate assembly including only the first plate unit” will be considered as the plate assembly requiring the structure of at least the first plate unit.  If Applicants are attempting to claim that the only structure of the “a plate assembly” (of line 2) is “the first plate unit” (of line 2), Applicants are to amend the claim to use –consists of-, instead of the phrase “including only”.

one part considered the second chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the second chain link.

Fourth, this limitation renders the claim indefinite because the scope of the limitation of “a plate assembly including only the first plate unit” (line 3) is unclear.  Is the limitation’s use of “only” attempting to specify that a plate assembly includes the first plate unit?  Or is the limitation’s use of “only” attempting to claim that the plate assembly –consists of- the first plate unit.  For this office action, the limitation of “a plate assembly including only the first plate unit” will be considered as the plate assembly requiring the structure of at least the first plate unit.  If Applicants are attempting to claim that the only structure of the “a plate assembly” (of line 3) is “the first plate unit” (of line 3), Applicants are to amend the claim to use –consists of-, instead of the phrase “including only”.

How can the plate assembly of the first chain line and the plate assembly of the second chain link both only include the first plate unit?  Compare the limitations of lines 2-3.

Fifth, this limitation renders the claim indefinite because the limitation is unclear as to how the third chain link has a plate assembly.  How can a third chain link (which comprises one part considered the third chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the third chain link.

Sixth, this limitation renders the claim indefinite because the scope of the limitation of “a plate assembly including only the second plate unit” (line 4) is unclear.  Is the limitation’s use of “only” attempting to specify that a plate assembly includes the second plate unit?  Or is the limitation’s use of “only” attempting to claim that the plate assembly –consists of- the second plate unit.  For this office action, the limitation of “a plate assembly including only the second plate unit” will be considered as the plate 

Regarding claim 16, this claim the following:

“wherein the first chain link has a plate assembly including only the first plate unit;

the second chain link has a plate assembly including both the first plate unit and the second plate unit, wherein only an outer plate unit of the second chain link plate assembly comprises the first plate unit; and

the third chain link has a plate assembly including only the second plate unit.”, lines 1-6.

First, this limitation renders the claim indefinite because the limitation is unclear as to how the first chain link has a plate assembly.  How can a first chain link (which comprises one part considered the first chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the first chain link.

Second, this limitation renders the claim indefinite because the scope of the limitation of “a plate assembly including only the first plate unit” (line 2) is unclear.  Is the limitation’s use of “only” attempting to specify that a plate assembly includes the first plate unit?  Or is the limitation’s use of “only” attempting to claim that the plate assembly –consists of- the first plate unit.  For this office action, the limitation of “a plate assembly including only the first plate unit” will be considered as the plate assembly requiring the structure of at least the first plate unit.  If Applicants are attempting to claim that the only structure of the “a plate assembly” (of line 2) is “the first plate unit” (of line 2), Applicants are to amend the claim to use –consists of-, instead of the phrase “including only”.

Third, this limitation renders the claim indefinite because the limitation is unclear as to how the second chain link has a plate assembly.  How can a second chain link (which comprises one part considered the second chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the second chain link.

Fourth, this limitation renders the claim indefinite because the limitation is not clear as to how a second chain link can have an outer plate unit.  How can a second chain link (which comprises one part considered the second chain link) have an outer plate unit?

Fifth, this limitation renders the claim indefinite because the limitation is unclear as to how the third chain link has a plate assembly.  How can a third chain link (which comprises one part considered the third chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the third chain link.

Sixth, this limitation renders the claim indefinite because the scope of the limitation of “a plate assembly including only the second plate unit” (line 6) is unclear.  Is the limitation’s use of “only” attempting to specify that a plate assembly includes the second plate unit?  Or is the limitation’s use of “only” attempting to claim that the plate assembly –consists of- the second plate unit.  For this office action, the limitation of “a plate assembly including only the second plate unit” will be considered as the plate assembly requiring the structure of at least the second plate unit.  If Applicants are attempting to claim that the only structure of the “a plate assembly” (of line 6) is “the second plate unit” (of line 6), Applicants are to amend the claim to use –consists of-, instead of the phrase “including only”.

Regarding claim 17, this claim the following:



This claim is rendered indefinite because the limitation is unclear as to how the first chain link can comprise six or fewer of the first plate unit or ten or more of the first plate unit.  How can a link (such as the first chain link) comprises six or fewer of the first plate unit or ten or more of the first plate unit?  

Regarding claim 18, this claim the following:

“wherein a length of each plate in the first, second, and third chain links is different and arranged in a non-uniformly distributed manner in the running direction of the plate link chain.”, see lines 1-3.

This limitation renders the claim indefinite because the limitation is unclear as to 1) whether the first, second, and third chain links are arranged in a non-uniformly distributed manner, or 2) a length of each plate of the first, second, and third chain links are arranged in a non-uniformly distributed manner.  For this office action, the limitation will be interpreted as the first, second, and third chain links being in a non-uniformly distributed manner.

Regarding claim 19, this claim the following:

“wherein the first, second, and third chain links each include at least two plates of different lengths.”, see lines 1-2.

This claim is rendered indefinite because the limitation is unclear as to how each of the first chain link, the second chain link, or the third chain link, can have plates of different lengths.  How can a link include two plates?  

Regarding claim 21, this claim the following:

“wherein the plate link chain is constructed from at least one block of six plates positioned transversely to the running direction, wherein the block itself forms the triplet comprised of the first, second, and third chain links.”, see lines 1-3.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure “itself” refers to in the limitation.  The use of “itself” appears redundant, as “itself” appears to refer to the at least one block.  Applicant may want consider amending the claim by deleting “itself”.

Regarding claim 25, this claim the following:
“a first chain link, a second chain link, and a third chain link having a plurality of plates and being arranged one behind another in a running direction of the plate link chain, wherein the first, second, and third chain links have different plate assemblies comprised of a first plate unit or a second plate unit, wherein each of the chain links has at least one plate positioned transversely to the running direction of the plate link chain.”, see lines 3-7.

This limitations renders the claim indefinite for the following reasons:

First, the limitation renders the claim indefinite because the limitation is unclear as to how a link (of one of the first chain link, the second chain link, or the third chain link) can comprise a plurality of plates.  How can a link (of one of the first chain link, the second chain link, or the third chain link) comprise a plurality of plates?

Second, the limitation renders the claim indefinite because the limitation is unclear as to how the first, second, and third chain links can have different plate assemblies.  As there are only the first, second, and third chain links, how those three parts form different assemblies is unclear.  For this office action, an 

Third, the limitation renders the claim indefinite because the limitation is unclear as to whether or not the first plate unit or second plate unit are a part of the first chain link, second chain link, and/or third chain link.  As the limitation is unclear as to which of the first chain link, second chain link, or third chain link comprise the first plate unit or second plate unit, the scope of the claim is unclear.  Are the first plate unit or second plate unit a part of the first chain link?  Are the first plate unit or second plate unit a part of the second chain link?  Are the first plate unit or second plate unit a part of the third chain link?  For this office action, the first plate unit will be considered one of the first chain link, the second chain link, or the third chain link.  Further, for this office action, the second plate unit will be considered the other of the first chain link, the second chain link, or the third chain link.

Regarding claim 26, this claim the following:

“wherein the first plate unit includes an individual plate having a first thickness and the second plate unit includes two plates resting against one another in parallel having a second thickness, wherein the second thickness of the second plate unit is greater than the first thickness of the first plate unit.”, see lines 1-4.

This limitations renders the claim indefinite for the following reasons:

First, the limitation renders the claim indefinite because the limitation is unclear as to whether or not the “an individual plate” is one of the first chain link, the second chain link, or the third chain link, or a plates separate from the links.  For this office action, the “an individual link” will be considered one of the first chain link, the second chain link, or the third chain link.



Regarding claim 26, this claim the following:
 “wherein the first chain link has a plate assembly comprised of only the first plate unit,

the second chain link has two outer plate units and a plate assembly comprised of both the first plate unit and the second plate unit, wherein only the two outer plate units include the first plate unit, and

the third chain link has a plate assembly comprised of only the second plate unit.”, see lines 1-6.

This limitations renders the claim indefinite for the following reasons:

First, this limitation renders the claim indefinite because the limitation is unclear as to how the first chain link has a plate assembly.  How can a first chain link (which comprises one part considered the first chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the first chain link.

Second, this limitation renders the claim indefinite because the scope of the limitation of “a plate assembly including only the first plate unit” (line 2) is unclear.  Is the limitation’s use of “only” attempting to specify that a plate assembly includes the first plate unit?  Or is the limitation’s use of “only” attempting to claim that the plate assembly –consists of- the first plate unit.  For this office action, the limitation of “a plate assembly including only the first plate unit” will be considered as the plate assembly requiring the structure of at least the first plate unit.  If Applicants are attempting to claim that the only 

Third, this limitation renders the claim indefinite because the limitation is unclear as to how the second chain link has two outer plate units and plate assembly.  How can a second chain link (which comprises one part considered the second chain link) comprise both two outer plate units and a plate assembly?

Fourth, this limitation renders the claim indefinite because the scope of the limitation of “
only the two plate units include the first plate unit” (lines 4-5) is unclear.  Is the limitation’s use of “only” attempting to specify that the two plate units include the first plate unit?  Or is the limitation’s use of “only” attempting to claim that the two plate units –consists of- the first plate unit.  For this office action, the limitation of “only the two outer plate units include the first plate unit” will be considered as the two outer plate units include at least the first plate unit.

If Applicants are attempting to claim that the only structure of the “two outer plate units” (of lines 4-5) is “the first plate unit” (of lines 4-5), Applicants are to amend the claim to use –consists of-, instead of the term “only”.

Fifth, this limitation renders the claim indefinite because the limitation is unclear as to how the third chain link has a plate assembly.  How can a third chain link (which comprises one part considered the third chain link) become an assembly?  For this office action, the plate assembly will be considered as comprising the third chain link.

Sixth, this limitation renders the claim indefinite because the scope of the limitation of “a plate assembly including only the second plate unit” (line 6) is unclear.  Is the limitation’s use of “only” attempting to specify that a plate assembly includes the second plate unit?  Or is the limitation’s use of “only” attempting to claim that the plate assembly –consists of- the second plate unit.  For this office action, the only the second plate unit” will be considered as the plate assembly requiring the structure of at least the second plate unit.  If Applicants are attempting to claim that the only structure of the “a plate assembly” (of line 6) is “the second plate unit” (of line 6), Applicants are to amend the claim to use –consists of-, instead of the phrase “including only”.

Applicants are asked to address all the indefiniteness issues above, reread all claims and lines of dependency to verify there are no newly created indefiniteness issues, and correct any newly created indefiniteness issues, before submission of their response.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 20, and 25-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mott (US Patent 5,147,250).
Regarding claim 11, Mott discloses a chain design (see figures 1-14, especially figure 5) comprising:

A plate link chain (see figure 5) for a continuously variable cone pulley transmission, comprising:

a first chain link (A, see figure 5), a second chain link (B, see figure 5), and a third chain link (C, see figure 5) having plates (plates of links A, B, and C, as shown in figure 5) and being connected to one another by joints (19, see figure 6) having rocker pins (19, see figure 6), the rocker pins having end faces (see end faces of 19, as shown in figure 6) configured to transmit friction forces between the plate link chain and cone pulleys,

wherein at least one of the plates has at least one overlapping tip (see figure 5), and

wherein the first, second, and third chain links form a triplet (as A, B, and C form a triplet of links) and have different plate assemblies (as links A, B, and C form different plate assemblies as shown in figure 5, such as the assembly of lowermost A, B, and C, and the assembly of uppermost A, B, and C, both as shown in figure 5) comprised of a first plate unit or a second plate unit (a link A is considered a first plate unit, and links B and C are considered a second plate unit), each of the chain links having at least one plate positioned transversely to a running direction of the plate link chain (see figure 5) and are repeated in the running direction of the plate link chain (see figure 5).

Regarding claim 12, Mott further shows wherein the first plate unit is comprised of an individual plate (link A, see figure 5) and the second plate unit is comprised of two plates (links B and C, see figure 5).
Regarding claim 13, Mott further shows wherein the first plate unit (link A) has a first thickness (considered the thickness of link A, see figure 5) and the second plate unit (links B and C) has a second thickness (considered the combined thicknesses of links B and C, see figure 5), the second thickness being greater than the first thickness (see figure 5).
Regarding claim 14, Mott further shows wherein the first plate unit has a first thickness (considered the thickness of link A) and the second plate unit has a second thickness (considered the combined thicknesses of links B and C), the second thickness being twice that of the first thickness (as the combined thicknesses of lowermost links B and C are at least twice the thickness of lowermost link A, and/or as the combined thicknesses of uppermost links B and C are at least twice the thickness of uppermost A, see figure 5).
Regarding claim 20, Mott further shows wherein the triplet formed from the first, second, and third chain links includes two chain links with longer plates (as links B and C are longer than link A, as shown in figure 5).

Regarding claim 25, Mott discloses a chain design (see figures 1-14, especially figure 5) comprising:

A plate link chain (see figure 5) for a continuously variable cone pulley transmission, comprising:

a first chain link (A, see figure 5), a second chain link (B, see figure 5), and a third chain link (C, see figure 5) having a plurality of plates (plates of links A, B, and C, as shown in figure 5) and being arranged one behind another in a running direction (see figure 5) of the plate link chain, wherein the first, second, and third chain links have different plate assemblies (as links A, B, and C form different plate assemblies as shown in figure 5, such as the assembly of lowermost A, B, and C, and the assembly of uppermost A, B, and C, both as shown in figure 5) comprised of a first plate unit or a second plate unit a link A is considered a first plate unit, and links B and C are considered a second plate unit), wherein each of the chain links has at least one plate positioned transversely to the running direction of the plate link chain (see figure 5).

Regarding claim 26, Mott further shows wherein the first plate unit includes an individual plate (link A, see figure 5) having a first thickness (considered the thickness of link A, see figure 5) and the second plate unit includes two plates (links B and C) resting against one another in parallel having a second thickness (considered the combined thicknesses of links B and C, see figure 5), wherein the second thickness of the second plate unit is greater than the first thickness of the first plate unit (see figure 5).

Claims 11-12, 21-22, 24-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Teubert (US Patent Application 2008/0176693 A1).
Regarding claim 11, Teubert discloses a plate-link chain (see figure 9) comprising:

A plate link chain (see figure 9) for a continuously variable cone pulley transmission, comprising:

a first chain link (105, see figure 9), a second chain link (104, see figure 9), and a third chain link (106, see figure 9) having plates (considered the plates of links 104, 105, and 106) and being connected to one another by joints (3, see figure 9) having rocker pins (3, see figure 9), the rocker pins having end faces (considered the end faces of 3) configured to transmit friction forces between the plate link chain and cone pulleys,

wherein at least one of the plates has at least one overlapping tip (as link 105 overlaps link 104, see figure 5, and see paragraph 0039 lines 1-4), and

wherein the first, second, and third chain links form a triplet (as links 104, 105, and 106, form a triplet of plates) and have different plate assemblies (as links form different plate assemblies as shown in figure 9, as at least one assembly is considered the assembly of 104, 105, and 106, and at least a second assembly of links 110, 111, and 112, which links are similar to links 104, 105, and 106) comprised of a first plate unit (considered link 104) or a second plate unit (considered links 105 and 106), each of the chain links having at least one plate positioned transversely to a running direction (see figure 9) of the plate link chain and are repeated in the running direction of the plate link chain.

Regarding claim 12, Teubert further shows wherein the first plate unit is comprised of an individual plate (link 104) and the second plate unit is comprised of two plates (links 105 and links 106).
Regarding claim 21, Teubert further shows wherein the plate link chain is constructed from at least one block of six plates (104, 105, 106, 112, 111, and 110, see figure 9) positioned transversely to the running direction (see figure 9), wherein the block itself forms the triplet (the triplet of links 104, 105, and 106) comprised of the first, second, and third chain links.
Regarding claim 22, Teubert further shows wherein a plurality of blocks (a first block is considered the block formed by links 104, 105, 106, 112, 111, and 110, and the other blocks are the similar formed blocks above and below the first block, as shown in figure 9) is arranged adjacent to one another transversely to the running direction (see figure 9).
Regarding claim 24, Teubert further shows wherein the plates of the block are associated with the first, second, and third chain links in a stacking direction (see figure 9) transverse to the running direction of the resulting plate link chain arranged in the following order: the second chain link (104), the first chain link (105), the third chain link (106), the third chain link (112, as link 112 is considered another third link), the first chain link (111, as link 111 is considered another first link), and the second chain link (110, as link is considered another second link).

Regarding claim 25, Teubert discloses a plate-link chain (see figure 9) comprising:

A plate link chain (see figure 9) for a continuously variable cone pulley transmission, comprising:

a first chain link (105, see figure 9), a second chain link (104, see figure 9), and a third chain link (106, see figure 9) having a plurality of plates (considered the plates of links 104, 105, and 106) and being arranged one behind another in a running direction (see figure 9) of the plate link chain, wherein the first, second, and third chain links have different plate assemblies (as links form different plate assemblies as shown in figure 9, as at least one assembly is considered the assembly of 104, 105, and 106, and at least a second assembly of links 110, 111, and 112, which links are similar to links 104, 105, and 106) comprised of a first plate unit (considered link 104) or a second plate unit (considered links 105 and 106), wherein each of the 

Regarding claim 28, Teubert further shows wherein the first, second, and third chain links are assembled in a stacking direction (see figure 9) transverse to the running direction of the plate link chain (see figure 9), wherein the chain links are stacked in the following order: the second chain link (104, see figure 5), the first chain link (105, see figure 5), and then the third chain link (106, see figure 5).
Regarding claim 29, Teubert further shows wherein the plate link chain is constructed from at least one block comprising six plates (104, 105, 106, 112, 111, and 110, see figure 9) arranged transversely to the running direction of the plate link chain (see figure 9), wherein the at least one block is formed from mirroring a three-plate unit (as links 112, 111, and 110 mirror links 106, 105, and 104) including chain links ordered as follows: the second chain link (104, see figure 9), the first chain link (105, see figure 9), and the third chain link (106, see figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Teubert (US Patent Application 2008/0176693 A1) in view of Mott (US Patent 5,147,250).
Regarding claim 23, Teubert further shows wherein the first, second, and third chain links can be formed in a modular fashion (as the links are connect as parts of the chain assembly).  Teubert does not explicitly disclose the first, second, and third chain links are of varying widths.
Mott discloses a chain design (see figures 1-14, especially figure 5) and teaches that using links having varying thicknesses can reduce the uneven loads placed on connecting elements of the chain and significantly improve the load carrying capacity of the chain (see column 7 lines 18-21).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the first, second, and third links of Teubert by making the links of varying widths, to reduce uneven loads placed on connecting elements of the chain as taught by Mott, and/or to significantly improve the load carrying capacity of the chain as taught by Mott.



Allowable Subject Matter
Claims 15-19 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Teubert (US Patent Application 2008/0176693 A1) and Mott (US Patent 5,147,250) are considered the closest prior art references to the claimed invention of dependent claims 15-19 and 27.

Neither of these references discloses or teaches the limitations of these claims.

A more detailed reasons for indication of allowable subject matter will be provided upon Applicants addressing all the 112(b) indefiniteness issues, as discussed above in this office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/